Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE.  Nothing contained in thIS RESTRUCTURING SUPPORT
AGREEMENT shall be an admission of fact or liability OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

THIS RESTRUCTURING SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT DISCUSSIONS
AMONG THE PARTIES THERETO.  ACCORDINGLY, THIS RESTRUCTURING SUPPORT AGREEMENT IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

THIS RESTRUCTURING SUPPORT AGREEMENT DOES NOT PURPORT TO SUMMARIZE ALL OF THE
TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES, AND OTHER PROVISIONS WITH
RESPECT TO THE TRANSACTIONS DESCRIBED HEREIN, WHICH TRANSACTIONS WILL BE SUBJECT
TO THE COMPLETION OF DEFINITIVE DOCUMENTATION INCORPORATING THE TERMS SET FORTH
HEREIN AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTATION AND THE APPROVAL RIGHTS OF
THE PARTIES SET FORTH HEREIN AND IN SUCH DEFINITIVE DOCUMENTATION.

 

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 13.02, collectively,
this “Agreement”) is made and entered into as of August 18, 2020 (the “Execution
Date”), by and among the following parties (each of the following described in
sub-clauses (i) and (ii) of this preamble, collectively, the “Parties”):1

 

i.

CBL & Associates Properties, Inc., a corporation incorporated under the Laws of
Delaware (the “Company”), and each of its Affiliates listed on Exhibit A to this
Agreement that has executed and delivered counterpart signature pages to this

 

1

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.

1

 

--------------------------------------------------------------------------------

 

 

Agreement to counsel to the Consenting Noteholders (collectively and together
with the Company, the “Company Parties”); and

 

ii.

the undersigned beneficial owners and/or investment advisors or managers of
discretionary funds, accounts, or other entities for the holders or beneficial
owners of the Company Claims that have executed and delivered counterpart
signature pages to this Agreement, a Joinder, or a Transfer Agreement to counsel
to the Company Parties (collectively, the “Consenting Noteholders”).

RECITALS

WHEREAS, the Company Parties and the Consenting Noteholders have in good faith
and at arm’s length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms set forth in this Agreement and as specified in the term
sheet attached as Exhibit B hereto (the “Restructuring Term Sheet” and, such
transactions as described in this Agreement and the Restructuring Term Sheet,
collectively, the “Restructuring Transactions”);

WHEREAS, the Company Parties will implement the Restructuring Transactions
through the commencement by the Company Parties of voluntary cases under chapter
11 of the Bankruptcy Code in the Bankruptcy Court (the cases commenced, the
“Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Restructuring Term Sheet;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the Company Parties (jointly and
severally) and each of the Consenting Noteholders (severally but not jointly),
intending to be legally bound hereby, agrees as follows:

AGREEMENT

Section 1.Definitions and Interpretation.

1.01.Definitions.  Capitalized terms used but not defined in this Agreement have
the meanings given to such terms in the Restructuring Term Sheet attached
hereto.  Additionally, the following terms shall have the following definitions:

“2023 Missed Payment” has the meaning set forth in Section 4.02(b).

“2023 Notes” means CBL Limited Partnership’s 5.25% Senior Notes due 2023, issued
in the aggregate principal amount of $450 million, pursuant to the Indenture.

“2026 Missed Payment” has the meaning set forth in Section 4.02(b).

2

 



--------------------------------------------------------------------------------

 

“2026 Notes” means CBL Limited Partnership’s 5.95% Senior Notes due 2026, issued
in the aggregate principal amount of $625 million, pursuant to the Indenture.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any affiliated funds of
such Person). For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, provided that, for the avoidance of doubt, with respect
to the Company Parties, Affiliates shall not include any of the Company Parties’
joint venture partners.  

“Agreement” has the meaning set forth in the preamble.

“Agreement Effective Date” has the meaning set forth in Section 2.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

“Akin Gump” means Akin Gump Strauss Hauer and Feld LLP.

“Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, tender offer, recapitalization, plan of
reorganization, share exchange, business combination, joint venture or similar
transaction involving any one or more Company Parties, or any Affiliates of the
Company Parties, or the debt, equity, or other interests in any one or more
Company Parties or any Affiliates of the Company Parties, in each case other
than the Restructuring Transactions.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court administering the
Chapter 11 Cases, in such jurisdiction as determined with the reasonable consent
of the Required Consenting Noteholders and the Company Parties.

“Business Day” means any day other than a Saturday, Sunday, or a U.S. federal
holiday as recognized by banking institutions in the City of New York.

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, lien, indemnity, existing equity interest, guaranty,
suit, obligation, liability, damage, judgment, account, defense, offset, power,
privilege, license, and franchise of any kind or character

3

 



--------------------------------------------------------------------------------

 

whatsoever, whether known, unknown, contingent or noncontingent, matured or
unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or
undisputed, secured or unsecured, assertable directly or derivatively, in
contract or in tort, in law or in equity, or pursuant to any other theory of
law.

“CBL Limited Partnership” means CBL & Associates Limited Partnership, a Delaware
limited partnership.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

“Common Equity Interests” means the common stock of the Company and the common
units, and all classes of special common units of the CBL Limited Partnership.

“Company” has the meaning set forth in the preamble.

“Company Claims” means any Claim against a Company Party, including the Notes
Claims.

“Company Interests” means any existing equity interest in the Company Parties.

“Company Parties” has the meaning set forth in the preamble.

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to Section 1129 of the Bankruptcy Code, which Confirmation Order shall
be in accordance with this Agreement and the Definitive Documentation.

“Consenting Noteholders” has the meaning set forth in the preamble.

“Definitive Documentation” has the meaning set forth in Section 3.

“Disclosure Statement” means the related disclosure statement with respect to
the Plan, which Disclosure Statement shall be in accordance with this Agreement
and the Definitive Documentation.

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Execution Date” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Order” means an order or judgment of the Bankruptcy Court (or any other
court of competent jurisdiction) entered by the Clerk of the Bankruptcy Court
(or such other court) on the docket in the Chapter 11 Cases (or the docket of
such other court), which has not been modified, amended, reversed, vacated or
stayed and as to which (A) the time to appeal, petition for certiorari,

4

 



--------------------------------------------------------------------------------

 

or move for a new trial, stay, reargument or rehearing has expired and as to
which no appeal, petition for certiorari or motion for new trial, stay,
reargument or rehearing shall then be pending or (B) if an appeal, writ of
certiorari, new trial, stay, reargument or rehearing thereof has been sought,
such order or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) shall have been affirmed by the highest court to which such order
was appealed, or certiorari shall have been denied, or a new trial, stay,
reargument or rehearing shall have been denied or resulted in no modification of
such order, and the time to take any further appeal, petition for certiorari or
move for a new trial, stay, reargument or rehearing shall have expired, as a
result of which such order shall have become final in accordance with Rule 8002
of the Federal Rules of Bankruptcy Procedure; provided that the possibility that
a motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Federal Rules of Bankruptcy Procedure, may be filed relating to
such order, shall not cause an order not to be a Final Order.

“First Day Pleadings” means the first-day pleadings that the Company Parties
determine, with the reasonable consent of the Required Consenting Noteholders,
are necessary or desirable to file.

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof).

“Indenture” means that certain Indenture, dated as of November 26, 2013, among
CBL Limited Partnership, as issuer, the Company, as limited guarantor, and the
Indenture Trustee, as amended, modified or supplemented by that certain First
Supplemental Indenture dated as of November 26, 2013 by and among the CBL
Limited Partnership, the Company, and the Indenture Trustee, the Second
Supplemental Indenture dated as of December 13, 2016 by and among the CBL
Limited Partnership, the Company and the Indenture Trustee and the Third
Supplemental Indenture dated as of January 30, 2019 by and among CBL Limited
Partnership, the Company, the subsidiary guarantors of the Company party thereto
(the “Subsidiary Guarantors”), and the Indenture Trustee, pursuant to which the
Notes are outstanding.

“Indenture Trustee” means Delaware Trust Company, as successor trustee under the
Indenture.

“Law” means any law, constitution, statute, rule, regulation, ordinance, code,
judgment, order, decree, treaty, convention, governmental directive or other
legally enforceable requirement, U.S. or non-U.S., of any Governmental Entity,
including common law.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same.

5

 



--------------------------------------------------------------------------------

 

“New Equity Interests” has the meaning set forth in the Restructuring Term
Sheet.

“New Organizational Documents” means all organizational and governance documents
for the reorganized Company and its direct and indirect subsidiaries.

“Non-Consenting Noteholder” has the meaning set forth in Section 12(b).

“Notes” means, collectively, the 2023 Notes, the 2024 Notes and the 2026 Notes.

“Notes Claims” means any Claim against a Company Party arising under, derived
from, based on, or related to the Notes or the Indenture.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

“Petition Date” means the date on which the Company Parties commence the Chapter
11 Cases.

“PJT Partners” means PJT Partners LP, as financial advisor to the Consenting
Noteholders.

“Plan” means the joint chapter 11 plan of reorganization filed by the Company
Parties in the Chapter 11 Cases to implement the Restructuring Transactions in
accordance with this Agreement and the Definitive Documentation.

“Plan Effective Date” means the date on which all conditions to consummation of
the Plan have been satisfied in full or waived, in accordance with the terms of
the Plan, and the Plan becomes effective.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties
with the Bankruptcy Court in accordance with this Agreement and the Definitive
Documentation.

“Preferred Equity Interests” means the preferred stock of the Company and the
preferred units of the CBL Limited Partnership.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company Claims (or
enter with customers into long and short positions in Company Claims), in its
capacity as a dealer or market maker in Company Claims and (b) is, in fact,
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

6

 



--------------------------------------------------------------------------------

 

“Required Consenting Noteholders” means, as of the relevant date, Consenting
Noteholders that collectively hold at least 75% of the aggregate outstanding
principal amount of the Notes held by all such Consenting Noteholders.

“Restructuring Term Sheet” has the meaning set forth in the recitals.

“Restructuring Transactions” has the meaning set forth in the recitals.

“Section 16 Officer” means any employee of the Company Parties who is subject to
the disclosure requirements of Section 16(a) of the U.S. Securities Exchange Act
of 1934, as amended.

“Securities Act” means the Securities Act of 1933, as amended.

“Solicitation Materials” means all solicitation materials in respect of the Plan
together with the Disclosure Statement, which Solicitation Materials shall be in
accordance with this Agreement and the Definitive Documentation.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 11.01, 11.02, 11.03, or 11.04.

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

Interpretation

.  For purposes of this Agreement:

(a)in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

(b)capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c)unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

(d)unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

7

 



--------------------------------------------------------------------------------

 

(e)unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(f)the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(g)captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

(h)references to “shareholders”, “directors”, and/or “officers” shall also
include “members”, “partners”, and/or “managers”, as applicable, as such terms
are defined under the applicable limited liability company or partnership Laws;

(i)the use of “include” or “including” is without limitation, whether stated or
not;

(j)the phrase “counsel to the Company Parties” refers in this Agreement to
counsel specified in Section 13.10(a);    

(k) the phrase “counsel to the Consenting Noteholders” refers in this Agreement
to counsel specified in Section 13.10(b); and

(l)the provisions of Bankruptcy Rule 9006(a) shall apply in computing any period
of time prescribed or allowed herein.

Section 2.Effectiveness of this Agreement.  This Agreement shall become
effective and binding upon each of the Parties at 12:01 a.m., prevailing New
York local time, on the date on which all of the following conditions have been
satisfied or waived in accordance with this Agreement (the “Agreement Effective
Date”):

(a)each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Consenting Noteholders;

(b)each of the Consenting Noteholders, who hold in the aggregate at least 54% of
the aggregate outstanding principal amount of Notes shall have executed and
delivered counterpart signature pages of this Agreement to counsel to the
Company Parties; and

(c)the Company Parties shall have timely paid all (i) invoiced and outstanding
fees and expenses of Akin Gump, one local counsel, and PJT Partners (to the
extent that such advisors are for the ad hoc group of Consenting Noteholders and
not any individual Consenting Noteholder) and (ii) reasonable and documented out
of pocket expenses of individual Consenting Noteholders (including fees and
expenses of external counsel) not to exceed $250,000 in the aggregate.

Section 3.Definitive Documentation.

3.01.The documents related to or otherwise utilized to implement or effectuate
the Restructuring Transactions (collectively, the “Definitive Documentation”)
shall include, without

8

 



--------------------------------------------------------------------------------

 

limitation, the following:  (A) the Plan and its exhibits, ballots, and
solicitation procedures; (B) the Confirmation Order; (C) the Disclosure
Statement; (D) the order of the Bankruptcy Court approving the Disclosure
Statement and the other Solicitation Materials; (E) the First Day Pleadings and
all orders sought pursuant thereto; (F) the Plan Supplement; (G) the Warrants
and any related documentation; (H) the documentation issuing and setting forth
the rights, preferences and privileges of the New Equity Interests; (I) the
Registration Rights Agreement; (J) the New Organizational Documents; (K) the New
Notes indenture and any related documentation; and (L) such other agreements and
documentation reasonably desired or necessary to consummate and document the
transactions contemplated by this Agreement, the Restructuring Term Sheet, and
the Plan.

3.02.Upon completion, the Definitive Documentation and every other document,
deed, agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section
12.  Further, the Definitive Documentation not executed or in a form attached to
this Agreement as of the Execution Date shall otherwise be in form and substance
reasonably acceptable to the Company Parties and, the Required Consenting
Noteholders; provided, however, that, notwithstanding the foregoing, the New
Organizational Documents shall be acceptable only to the Required Consenting
Noteholders; provided, further, however, that the Required Consenting
Noteholders will consult with the Company Parties regarding such New
Organizational Documents, provided, that nothing in the New Organizational
Documents shall adversely impact the economic recovery of the holders of Common
Equity Interests as set forth in the Restructuring Term Sheet.

Section 4.

Commitments of the Consenting Noteholders.

4.01.General Commitments, Forbearances, and Waivers.  

(a)During the Agreement Effective Period, each Consenting Noteholder severally,
and not jointly, agrees to:

(i)support the Restructuring Transactions and vote and exercise any powers or
rights available to it (including in any shareholders’, or creditors’ meeting or
in any process requiring voting or approval to which they are legally entitled
to participate) in each case in favor of any matter requiring approval to the
extent reasonably necessary to implement the Restructuring Transactions,
including, but not limited to, supporting any request by the Company Parties for
further interest rate forbearance periods in advance of the commencement of the
Chapter 11 Cases;

(ii)use commercially reasonable efforts to give, subject to applicable Laws, any
notice, order, instruction, or direction to the Indenture Trustee necessary to
give effect to the Restructuring Transactions; and

9

 



--------------------------------------------------------------------------------

 

(iii)negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documentation that are consistent with this
Agreement to which it is required to be a party;

(b)During the Agreement Effective Period, subject to applicable Laws and as
otherwise set forth in this Agreement, each Consenting Noteholder severally, and
not jointly, agrees that it shall not directly or indirectly:

(i)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(ii)propose, file, support, or vote for any Alternative Restructuring Proposal;

(iii)file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

(iv)initiate, or have initiated on its behalf, any litigation or proceeding
which would materially or unreasonably delay, impede, or interfere with the
implementation or consummation of the Restructuring Transactions, other than to
enforce this Agreement or any Definitive Documentation or as otherwise permitted
under this Agreement; or

(v)object to, delay, impede, or take any other action to interfere with the
Company Parties’ or their Affiliates’ ownership and possession of their assets,
wherever located, or interfere with the automatic stay arising under section 362
of the Bankruptcy Code; provided, however that nothing in this Agreement shall
limit the right of any Party to exercise any right or remedy provided under this
Agreement, the Confirmation Order, or any Definitive Documentation.

Commitments with Respect to Chapter 11 Cases

(a).  

(a)During the Agreement Effective Period, each Consenting Noteholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall, subject to receipt by such Consenting Noteholder, whether before or
after the commencement of the Chapter 11 Cases, of the Solicitation Materials:

(i)vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the
Solicitation Materials and the ballot that meet the requirements of Sections
1125 and 1126 of the Bankruptcy Code; provided, however, that the consent or
votes of the Consenting Noteholders shall be immediately revoked and deemed null
and void ab initio upon the occurrence of the Termination Date (other than a
Termination Date as a result of the occurrence of the Plan Effective Date);

(ii)to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

10

 



--------------------------------------------------------------------------------

 

(iii)not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (i) and (ii)
above; provided, however, that nothing in this Agreement shall prevent any Party
from withholding, amending or revoking (or causing the same) its timely consent
or vote with respect to the Plan if this Agreement has been terminated in
accordance with its terms with respect to such Party (other than a Termination
Date as a result of the occurrence of the Plan Effective Date).

(b)During the Agreement Effective Period, each Consenting Noteholder, in respect
of each of its Company Claims, will not directly or indirectly object to, delay,
impede, or take any other action to interfere with any motion or other pleading
or document filed by a Company Party in the Bankruptcy Court that is
contemplated by and in accordance with this Agreement.

4.03.Waiver of Prior Events of Default.  The Consenting Noteholders acknowledge
and agree that each of the Events of Default (as such term is defined under the
Indenture) under the Indenture resulting from the failure by the Company to make
each of the payments of (i) the interest payment originally due and payable on
June 1, 2020 for the 2023 Notes (the “2023 Missed Payment”) and (ii) the
interest payment originally due and payable on June 15, 2020 for the 2026 Notes
(the “2026 Missed Payment”) are no longer continuing under the Indenture as a
result of the Company making each of the 2023 Missed Payment and the 2026 Missed
Payment in full on August 5, 2020. Further, in the event that either the
Indenture Trustee or other holders of the 2023 Notes or 2026 Notes, as
applicable, take any action to declare either or both of the 2023 Notes or the
2026 Notes immediately due and payable pursuant to Section 502 under the
Indenture, solely due to either or both of Events of Default (as such term is
defined under the Indenture) under the Indenture resulting from the 2023 Missed
Payment or 2026 Missed Payment, the Consenting Noteholders agree (solely to the
extent permitted under the Indenture) to rescind and cancel any such
acceleration(s); provided, however, that in no event shall the Consenting
Noteholders be required to provide an indemnity or bear responsibility for any
out of pocket costs related to any such rescission and cancellation.

4.04.No Liabilities.  Notwithstanding any other provision in this Agreement,
including this Section 4, nothing in this Agreement shall require any Consenting
Noteholder to incur any expenses, liabilities or other obligations, or agree to
any commitments, undertakings, concessions, indemnities or other arrangements
that could result in expenses, liabilities or other obligations to any
Consenting Noteholder.  Notwithstanding the immediately preceding sentence,
nothing in this Section 4.04 shall serve to limit, alter or modify any
Consenting Noteholder’s express obligations under the terms of this Agreement.

Section 5.Additional Provisions Regarding the Consenting Noteholders’
Commitments.  Notwithstanding anything contained in this Agreement, nothing in
this Agreement shall: (a) subject to any confidentiality obligations set forth
in the Indenture, this Agreement or in any confidentiality agreement entered
into by a Company Party and the Consenting Noteholders, or the advisors to the
Consenting Noteholders, affect the ability of any Consenting Noteholder to
consult with any other Consenting Noteholder, the Company Parties, or any other
party in interest in the Chapter 11 Cases (including any official committee and
the United States Trustee); (b) impair or waive the rights of any Consenting
Noteholder to assert or raise any objection permitted

11

 



--------------------------------------------------------------------------------

 

under this Agreement in connection with the Restructuring Transactions; (c)
prevent any Consenting Noteholder from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement; (d) other than as may be required by a court of competent
jurisdiction, including the Bankruptcy Court, require any Consenting Noteholder
to provide any information that it determines, in its sole discretion, to be
sensitive or confidential; (e) obligate a Consenting Noteholder to deliver a
vote to support the Plan or prohibit a Consenting Noteholder from withdrawing
such vote, in each case from and after the Termination Date (other than a
Termination Date as a result of the occurrence of the Plan Effective Date);
provided, however, that upon the withdrawal of any such vote after the
Termination Date (other than a Termination Date as a result of the occurrence of
the Plan Effective Date), such vote shall be deemed null and void ab initio and
such Consenting Noteholder shall have the opportunity to change its vote; (f)
(i) prevent any Consenting Noteholder from taking any action which is required
by applicable Law or (ii) require any Consenting Noteholder to take any action
which is prohibited by applicable Law or to waive or forego the benefit of any
applicable legal/professional privilege; (g) prevent any Consenting Noteholder
by reason of this Agreement or the Restructuring Transactions from making,
seeking, or receiving any regulatory filings, notifications, consents,
determinations, authorizations, permits, approvals, licenses, or the like; or
(h) prohibit any Consenting Noteholder from taking any action that is not
inconsistent with this Agreement.

Section 6.Commitments of the Company Parties.  

6.01.Affirmative Commitments.  Except as set forth in Section 7, during the
Agreement Effective Period, the Company Parties agree to:

(a)support and take all steps reasonably necessary and desirable to consummate
the Restructuring Transactions in accordance with this Agreement, including the
applicable milestones set forth in the Restructuring Term Sheet (the
“Milestones”), provided that, notwithstanding anything to the contrary in this
Agreement, nothing herein shall be deemed an approval by the Company to commence
the Chapter 11 Cases, for which separate board approval shall be required;

(b)support and take all steps reasonably necessary and desirable to facilitate
solicitation of the Plan in accordance with this Agreement and the Milestones;

(c)use commercially reasonable efforts to obtain entry of the Confirmation Order
and to cause the Confirmation Order to become a Final Order;

(d)to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Plan or the Restructuring Transactions
contemplated herein, use commercially reasonable efforts to negotiate in good
faith with the Required Consenting Noteholders in an effort to agree to
appropriate additional or alternative provisions or alternative implementation
mechanics to address any such impediment;

(e)use commercially reasonable efforts to obtain any and all required regulatory
(including self-regulatory) and/or third-party approvals for the Restructuring
Transactions;

12

 



--------------------------------------------------------------------------------

 

(f)negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documentation and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

(g)to the extent the Company Parties receive any Joinders or Transfer
Agreements, notify the Consenting Noteholders of such Joinders and Transfer
Agreements as soon as practicable after receiving such Joinders or Transfer
Agreements;

(h)provide draft copies of all substantive motions, documents, and other
pleadings to be filed in the Chapter 11 Cases to counsel to the Consenting
Noteholders if reasonably practicable at least two (2) Business Days prior to
the date when the Company Parties intend to file such documents, and, without
limiting any approval rights set forth in this Agreement, consult in good faith
with counsel to the Consenting Noteholders regarding the form and substance of
any such proposed filing; notwithstanding the foregoing, in the event that not
less than two (2) Business Days’ notice is not reasonably practicable under the
circumstances, the Company Parties shall provide draft copies of any such
motions, documents, or other pleadings to counsel to the applicable Consenting
Noteholders as soon as otherwise reasonably practicable before the date when the
Company intends to file any such motion, documents, or other pleading;

(i)subject to any confidentiality agreements between the Company and the
Consenting Noteholders and their advisors, provide, and direct their employees,
officers, advisors, and other representatives to provide, to each of the
Consenting Noteholders, and each of their respective legal and financial
advisors, (i) reasonable access to the management and advisors of the Company
Parties on reasonable advance notice to such persons and without disruption to
the operation of the Company Parties’ business, and (ii) such other information
as reasonably requested by the Consenting Noteholders or their respective legal
and financial advisors;

(j)timely file a formal objection to any motion filed with the Bankruptcy Court
by a third party seeking the entry of an order, (i) directing the appointment of
a trustee or examiner (with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, or (iii) dismissing the Chapter
11 Cases;

(k)inform counsel to the Consenting Noteholders as soon as reasonably
practicable after becoming aware of: (i) any notice of any commencement of any
involuntary insolvency proceedings, legal suit for payment of debt or securement
of security from or by any person in respect of any Company Party; (ii) a breach
of this Agreement (including a breach by any Company Party); and (iii) any
representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been materially incorrect or misleading in
any material respect when made or deemed to be made;

(l)upon request of the Required Consenting Noteholders, inform Akin Gump and PJT
Partners as to: (i) the material business and financial performance of the
Company Parties and each of its and their direct and indirect subsidiaries, (ii)
the status and progress of the Restructuring Transactions, including progress in
relation to negotiations of the Definitive Documents and the

13

 



--------------------------------------------------------------------------------

 

status of any negotiations with other stakeholders, and (iii) the status of
obtaining any necessary or desirable authorizations (including any consents)
from any stakeholder or joint venture partner, any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory or
self-regulatory) body or any stock exchange;

(m)use commercially reasonable efforts to maintain the good standing of all
Company Parties and any joint ventures or other entity in which any Company
Party has an equity interest in under the Laws of the state or other
jurisdiction in which they are incorporated or organized, provided, however,
that the Company Parties’ obligations pursuant to this section 6.01(l) shall
only apply if, and to the extent, a Company Party has authority to maintain such
status per the terms of the joint venture or entity agreement;

(n)timely pay all fees and expenses as set forth in Section 13.23 of this
Agreement; provided that the Company Parties shall not be responsible for any
fees incurred after the termination of this Agreement (other than with respect
to fees and expenses incurred after the termination of this Agreement due to the
consummation of the Plan on the Plan Effective Date); and

(o)timely file a formal objection to any motion filed with the Bankruptcy Court
by a third party seeking the entry of an order modifying or terminating the
Company Parties’ exclusive right to file and/or solicit acceptances of a plan of
reorganization, as applicable.

6.02.Negative Commitments.  Except as set forth in Section 7, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a)object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b)take any action (i) that is inconsistent in any material respect with the
Restructuring Transactions described in this Agreement or the Plan, (ii) is
intended to frustrate or impede approval, implementation and consummation of the
Restructuring Transactions described in this Agreement or the Plan, or (iii)
would have the effect of frustrating or impeding approval, implementation and
consummation of the Restructuring Transactions described in this Agreement or
the Plan;

(c)modify the Plan, in whole or in part, in a manner that is not consistent with
this Agreement in all material respects;

(d)file any motion, pleading, or Definitive Documentation with the Bankruptcy
Court or any other court (including any modifications or amendments thereof)
that, in whole or in part, is not materially consistent with this Agreement
(including the consent rights of the Required Consenting Noteholders set forth
herein as to the form and substance of such motion, pleading or Definitive
Document) or the Plan; or

(e)seek or solicit any Alternative Restructuring Proposal.

14

 



--------------------------------------------------------------------------------

 

Section 7.Additional Provisions Regarding Company Parties’ Commitments.

7.01.Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, upon advice of external
counsel, to continue performing under this Agreement, to take any action or to
refrain from taking any action with respect to the Restructuring Transactions to
the extent taking or failing to take such action would cause such Company Party
or the board of directors, board of managers or similar governing body of a
Company Party to violate applicable Law or its fiduciary obligations under
applicable Law, and any such action or inaction pursuant to this Section 7.01
shall not be deemed to constitute a breach of this Agreement. At all times prior
to the date on which the Company Parties enter into any definitive agreement in
respect of an Alternative Restructuring Proposal that a majority of the board of
directors, board of managers or similar governing body of a Company Party
determines in good faith consistent with its fiduciary duties, after receiving
advice from external counsel, is a proposal that represents a higher or
otherwise better recovery to the Company’s stakeholders than the Restructuring
Transactions contemplated herein and in the Restructuring Term Sheet, the
Company Parties shall (x) provide to Akin Gump and PJT Partners a copy of any
written offer or proposal (and notice and a description of any oral offer or
proposal) for such Alternative Restructuring Proposal, in each case, identifying
the Person making such Alternative Restructuring Proposal and specifying in
detail the material terms and conditions of such Alternative Restructuring
Proposal within two (2) Business Day of the Company Parties’ or their advisors’
receipt of such offer or proposal and (y) provide such information to Akin Gump
and PJT Partners regarding such discussions (including copies of any materials
provided to such parties hereunder) as necessary to keep Akin Gump and PJT
Partners contemporaneously informed as to the status and substance of such
discussions.  The Company Parties shall have first exercised their right in
accordance with Section 11.02(c) of this Agreement to declare a termination
event prior to the date on which the Company Parties enter into a definitive
agreement in respect of such an Alternative Restructuring Proposal or make a
public announcement regarding their intention to do so.  Upon any determination
by any Company Party to exercise a fiduciary out, the other Parties to this
Agreement shall be immediately and automatically relieved of any obligation to
comply with their respective covenants and agreements herein in accordance with
Section 11.05 hereof.

7.02.Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.

Section 8.Transfer of Interests and Securities.

8.01.During the Agreement Effective Period, no Consenting Noteholder shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Exchange Act) in any Company Claims, in whole or in part,
to any affiliated or unaffiliated party, including any party in which it may
hold a direct or indirect beneficial interest, unless:  either (i) the
transferee executes and delivers to counsel to the Company Parties, at or before
the time of the proposed Transfer, either (x) a transfer agreement in the form
attached here to as Exhibit C (each,

15

 



--------------------------------------------------------------------------------

 

a “Transfer Agreement”) or (y) a joinder in the form attached hereto as Exhibit
D (each, a “Joinder”) or (ii) the transferee is a Consenting Noteholder or an
affiliate thereof and the transferee provides notice of such Transfer (including
the amount and type of Company Claim Transferred) to counsel to the Consenting
Noteholders by the close of business on the second Business Day following such
Transfer.

8.02.Upon compliance with the requirements of Section 8.01, the transferor shall
be deemed to relinquish its rights (and be released from its obligations) under
this Agreement to the extent of the rights and obligations in respect of such
transferred Company Claims.  With respect to Company Claims held by the relevant
transferee upon consummation of a Transfer, such transferee is deemed to make
all of the representations and warranties of a Consenting Noteholder and
undertake all obligations relevant to such transferor (including, for the
avoidance of doubt, the commitments made in Section 4.02) set forth in this
Agreement.  Any Transfer in violation of Section 8.01 shall be null and void ab
initio.

8.03.This Agreement shall in no way be construed to preclude any Consenting
Noteholders from acquiring additional Company Claims; provided, however, that
(a) such additional Company Claims shall automatically and immediately upon
acquisition by a Consenting Noteholder be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
counsel to the Company Parties or to each of counsel to the Consenting
Noteholders) and (b) such Consenting Noteholder must provide notice of such
acquisition (including the amount and type of Company Claim acquired) to counsel
to the Company Parties within three (3) Business Days of such acquisition.  

8.04.This Section 8 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Noteholder to Transfer any of its Company
Claims.  Notwithstanding anything to the contrary herein, to the extent a
Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

8.05.Notwithstanding Section 8.01, (a) a Consenting Noteholder may Transfer any
Company Claims to an Entity that is an Affiliate, affiliated fund, or affiliated
entity with a common investment advisor, which Entity shall automatically be
bound by this Agreement upon the Transfer of such Company Claims and (b) a
Qualified Marketmaker that acquires any Company Claims with the purpose and
intent of acting as a Qualified Marketmaker for such Company Claims shall not be
required to execute and deliver a Transfer Agreement in respect of such Company
Claims if such Qualified Marketmaker subsequently Transfers such Company Claims
(by purchase, sale assignment, participation, or otherwise) to a transferee that
is a Consenting Noteholder or a transferee who executes and delivers to counsel
to the Company Parties, at or before the time of the proposed Transfer, a
Transfer Agreement, provided that the original Consenting Noteholder shall
remain bound by the terms of this Agreement until such time as the Qualified
Marketmaker transfers the Company Claims to a transferee that delivers a
Transfer Agreement.  

16

 



--------------------------------------------------------------------------------

 

8.06.Notwithstanding anything to the contrary in this Section 8, the
restrictions on Transfer set forth in this Section 8 shall not apply to the
grant of any Liens or encumbrances on any Company Claims in favor of a bank or
broker-dealer holding custody of such Company Claims in the ordinary course of
business and which Lien or encumbrance is released upon the Transfer of such
Company Claims.

Representations and Warranties of Consenting Noteholders

.  Each Consenting Noteholder severally, and not jointly, represents and
warrants that, as of the date such Consenting Noteholder executes and delivers
this Agreement:

(a)it beneficially holds, or advises or manages for a beneficial holder, the
face amount of the Company Claims reflected in such Consenting Noteholder’s
signature page to this Agreement, a Joinder or a Transfer Agreement, as
applicable (as may be updated pursuant to Section 8);

(b)it has the full power and authority to act on behalf of, vote and consent to
matters concerning, such Company Claims;

(c)such Company Claims are free and clear of any pledge, Lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, transfer, or encumbrances of
any kind, that would materially and adversely affect such Consenting
Noteholder’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed;

(d)it is (i) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act, (ii) not a “U.S.” person as defined in Regulation S under the
Securities Act, or (iii) an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act, in each case with
sufficient knowledge and experience to evaluate properly the terms and
conditions of this Agreement and to consult with its legal and financial
advisors with respect to its investment decision to execute this Agreement, and
it has made its own analysis and decision to enter into this Agreement;

(e)it has reviewed, or has had the opportunity to review, with the assistance of
professional and legal advisors of its choosing, all information it deems
necessary and appropriate for it to evaluate the financial risks inherent in the
Restructuring Transactions and the terms of the Plan; and

(f)it has all necessary power and authority to vote, approve changes to, and
Transfer all of its Company Claims referable to it as contemplated by this
Agreement subject to applicable Law.

Mutual Representations, Warranties, and Covenants

. Each of the Parties, severally, and not jointly, represents, warrants, and
covenants to each other Party, as of the date such Party executed and delivers
this Agreement:

17

 



--------------------------------------------------------------------------------

 

(a)it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b)except as expressly provided in this Agreement, the Plan, and the Bankruptcy
Code, no consent or approval is required by any other Entity in order for it to
effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement;

(c)the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents;

(d)except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

(e)except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

Termination Events

.

Consenting Noteholder Termination Events

. This Agreement may be terminated by the Required Consenting Noteholders by the
delivery to the Company Parties of a written notice in accordance with
Section 13.10 hereof upon the occurrence of the following events:

(a)(x) any Company Party shall have breached (other than an immaterial breach)
its obligations under this Agreement, which breach (to the extent curable) is
not cured within five (5) Business Days after the giving of written notice of
such breach in accordance with Section 13.10 hereof, or (y) a Company Party
files, publicly announces, or informs counsel to the Consenting Noteholders of
its intention to file a chapter 11 plan that contains terms and conditions that:
(i) do not provide the Consenting Noteholders, as applicable, with the economic
recovery set forth in the Restructuring Term Sheet or (ii) are not otherwise
consistent in all material respects with this Agreement and the Restructuring
Term Sheet;

(b)any Company Party shall have breached (other than an immaterial breach) any
representation, warranty, or covenant of such Company Party set forth in this
Agreement that (to the extent curable) remains uncured for a period of five (5)
Business Days after written notice and a description of such breach is provided
to the Company Parties;

18

 



--------------------------------------------------------------------------------

 

(c)the issuance by any Governmental Entity of any final, non-appealable ruling
or order that (i) would reasonably be expected to prevent the consummation of a
material portion of the Restructuring Transactions and (ii) remains in effect
for ten (10) Business Days after the Required Consenting Noteholders transmit a
written notice in accordance with Section 13.10 hereof detailing any such
issuance;

(d)the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written
consent of the Required Consenting Noteholders), (i) converting one or more of
the Chapter 11 Cases of a Company Party to a case under chapter 7 of the
Bankruptcy Code, (ii) appointing an examiner with expanded powers beyond those
set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in
one or more of the Chapter 11 Cases of a Company Party, or (iii) rejecting this
Agreement;

(e)the Bankruptcy Court enters an order denying confirmation of the Plan;

(f)any Company Party files with the Bankruptcy Court any motion or application
seeking authority to sell any material assets outside the ordinary course of
business without the prior written consent of the Required Consenting
Noteholders (such consent not to be unreasonably withheld), provided that the
Consenting Noteholder Termination Event in this section shall not apply if the
aggregate purchase price of such assets is less than $15 million, provided that
the Company Parties shall segregate the proceeds from such sales for the benefit
of the Consenting Noteholders;

(g)the occurrence of any one of the following events:

(i)the Company Parties or any Affiliate of the Company Parties files a motion,
application, adversary proceeding, or Cause of Action challenging the validity,
enforceability or priority of, or seeking avoidance or subordination of the
Notes Claims; or

(ii)the Company Parties or any Affiliate of the Company Parties support any
application, adversary proceeding, or Cause of Action referred to in the
immediately preceding clause (i) filed by a third party, or consents to the
standing of any such third party to bring such application, adversary
proceeding, or Cause of Action;

(h)the modification in any material respect of the employment terms of any
member of the Section 16 Officers without the consent of the Required Consenting
Noteholders;

(i)the failure to comply with or achieve any one of the Milestones, unless such
Milestone is extended with the express prior written consent of the Required
Consenting Noteholders (such consent not to be unreasonably withheld), which
consent may be provided via email from counsel to the Required Consenting
Noteholders;

(j)any Company Party (i) files, amends, or modifies, or files a pleading seeking
approval of, any Definitive Document or authority to amend or modify any
Definitive Document,

19

 



--------------------------------------------------------------------------------

 

in a manner that is inconsistent with, or constitutes a breach of, this
Agreement, without the prior written consent of the Required Consenting
Noteholders, (ii) withdraws the Plan without the prior consent of the Required
Consenting Noteholders, or (iii) publicly announces its intention to take any
such acts listed in the foregoing clause (i) or (ii), in the case of each of the
foregoing clauses (i) through (ii), which remains uncured (to the extent
curable) for five (5) Business Days after such terminating Consenting
Noteholders transmit a written notice in accordance with Section 13.10 detailing
any such breach;

(k)upon delivery of notice by a Company Party pursuant to Section 7.01; or

(l)any Company Party fails to pay the fees and expenses set forth in Section
13.23 as and when required; provided, however, that the Plan Effective Date
shall not occur until and unless the fees and expenses set forth in Section
13.23 shall have been paid in full.

Company Party Termination Events

.  Any Company Party may terminate this Agreement as to all Parties upon prior
written notice to all Parties in accordance with Section 13.10 hereof upon the
occurrence of any of the following events:

(a)the breach in any material respect by Consenting Noteholders holding an
amount of Notes that would result in non-breaching Consenting Noteholders
holding less than two-thirds (66.67%) of the aggregate principal amount of Notes
held by all of the Consenting Noteholders of any provision set forth in this
Agreement that remains uncured for a period of three (3) Business Days after the
receipt by such Consenting Noteholders of notice of such breach;

(b)the issuance by any Governmental Entity of any final, non-appealable ruling
or order that (i) would reasonably be expected to prevent the consummation of a
material portion of the Restructuring Transactions and (ii) remains in effect
for ten (10) Business Days after such terminating Company Party transmits a
written notice in accordance with Section 13.10 hereof detailing any such
issuance; provided, however, that this termination right shall not apply to or
be exercised by any Company Party if any Company Party sought or requested such
ruling or order in contravention of any obligation or restriction set out in
this Agreement; provided, further, however, that nothing in this paragraph is
intended to limit the rights of the Company Parties as set forth in Section
7.01;

(c)the board of directors, board of managers, or similar governing body of a
Company Party determines, after receiving written advice from external counsel,
that, based on such advice, continued performance under this Agreement would
violate applicable Law or would be inconsistent with the exercise of its
fiduciary duties under applicable Law; or

(d)the entry of an order by the Bankruptcy Court (i) converting one or more of
the Chapter 11 Cases of a Company Party to a case under chapter 7 of the
Bankruptcy Code or (ii) appointing an examiner with expanded powers beyond those
set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in
one or more of the Chapter 11 Cases of a Company Party; provided, however, that
this termination right shall not apply to or be exercised by any Company Party
if any Company Party sought or requested such order or appointment in

20

 



--------------------------------------------------------------------------------

 

contravention of any obligation or restriction set out in this Agreement or
otherwise violated Section Error! Reference source not found..  

11.03.Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Noteholders and (b) each Company Party.

11.04.Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately upon the Plan
Effective Date.

11.05.Effect of Termination.  Upon the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect as to such Party
and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or Causes of Action.  Upon the occurrence of a Termination
Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
ab initio from the first instance and shall not be considered or otherwise used
in any manner by the Parties in connection with the Restructuring Transactions
and this Agreement or otherwise.  Nothing in this Agreement shall be construed
as prohibiting a Company Party or any of the Consenting Noteholders from
contesting whether any such termination is in accordance with its terms or to
seek enforcement of any rights under this Agreement that arose or existed before
a Termination Date.  Except as expressly provided in this Agreement, nothing
herein is intended to, or does, in any manner waive, limit, impair, or restrict
(a) any right of any Company Party or the ability of any Company Party to
protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including any Causes of Action against any Consenting
Noteholder, and (b) any right of any Consenting Noteholder, or the ability of
any Consenting Noteholder, to protect and preserve its rights (including rights
under this Agreement), remedies, and interests, including its claims against any
Company Party or Consenting Noteholder.  No purported termination of this
Agreement shall be effective under this Section 11 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this
Agreement.  Nothing in this Section 11.05 shall restrict any Company Party’s
right to terminate this Agreement in accordance with Section 11.02(c).

Amendments and Waivers

.

(a)This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 12.

(b)Except as otherwise provided herein, this Agreement may not be modified,
amended, amended and restated or supplemented without the express prior written
consent of the Company Parties and the Required Consenting Noteholders (in each
case, in their sole discretion);

21

 



--------------------------------------------------------------------------------

 

provided, however, that if the proposed modification, amendment or supplement
has a material, disproportionate (as compared to the other Consenting
Noteholders) and adverse effect on any of the Consenting Noteholders, then the
consent of each such affected Consenting Noteholder shall also be required to
effectuate such modification, amendment or supplement. In the event that an
adversely affected Consenting Noteholder (“Non-Consenting Noteholder”) does not
consent to a modification, amendment and restatement or supplement to this
Agreement, but such modification, amendment and restatement or supplement
receives the consent of the Required Consenting Noteholders, this Agreement
shall be deemed to have been terminated only as to such Non-Consenting
Noteholder, but this Agreement shall continue in full force and effect in
respect of all other Consenting Noteholders who have so consented.

(c)Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 12 shall be ineffective and null and void ab initio.

(d)The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach.  No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement shall operate as a waiver of any such right, power or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
of such right, power or remedy or the exercise of any other right, power or
remedy.  All remedies under this Agreement are cumulative and are not exclusive
of any other remedies provided by Law.

Section 13.Miscellaneous.

Acknowledgement

.  Notwithstanding any other provision herein, this Agreement is not and shall
not be deemed to be an offer with respect to any securities or solicitation of
votes for the acceptance of a plan of reorganization for purposes of
sections 1125 and 1126 of the Bankruptcy Code or otherwise.  Any such offer or
solicitation will be made only in compliance with all applicable securities
Laws, provisions of the Bankruptcy Code, and/or other applicable Law.

Exhibits Incorporated by Reference

; Conflicts.  Each of the exhibits, annexes, signatures pages, and schedules
attached hereto is expressly incorporated herein and made a part of this
Agreement, and all references to this Agreement shall include such exhibits,
annexes, and schedules. In the event of any inconsistency between this Agreement
(without reference to the exhibits, annexes, and schedules hereto) and the
exhibits, annexes, and schedules hereto, this Agreement (without reference to
the exhibits, annexes, and schedules thereto) shall govern.  

Further Assurances

.  Subject to the other terms of this Agreement, the Parties agree to execute
and deliver such other instruments and perform such acts, in addition to the
matters herein specified, as may be reasonably appropriate or necessary, or as
may be required by order of the Bankruptcy Court, from time to time, to
effectuate the Restructuring Transactions, as applicable; provided, however,
that this Section 13.03 shall not limit the right of any party hereto

22

 



--------------------------------------------------------------------------------

 

to exercise any right or remedy provided for in this Agreement (including the
approval rights set forth in Section 3.02).

Complete Agreement

.  Except as otherwise explicitly provided herein, this Agreement constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements, oral or written, among the Parties with
respect thereto, other than any Confidentiality Agreement.

GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM

.  THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.  Notwithstanding the foregoing consent to jurisdiction in either a
state or federal court of competent jurisdiction in the State of New York,
Borough of Manhattan, upon the commencement of the Chapter 11 Cases, each of the
Parties hereby agrees that, if the Chapter 11 Cases are pending, the Bankruptcy
Court shall have exclusive jurisdiction over all matters arising out of or in
connection with this Agreement.  Each Party hereto agrees that it shall bring
any action or proceeding in respect of any claim arising out of or related to
this Agreement, to the extent possible, in the Bankruptcy Court, and solely in
connection with claims arising under this Agreement:  (a) irrevocably submits to
the exclusive jurisdiction of the Bankruptcy Court; (b) waives any objection to
laying venue in any such action or proceeding in the Bankruptcy Court; and
(c) waives any objection that the Bankruptcy Court is an inconvenient forum or
does not have jurisdiction over any Party hereto.

Trial by Jury Waiver

.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Execution of Agreement

.  This Agreement may be executed and delivered in any number of counterparts
and by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement.  Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.

Rules of Construction

.  This Agreement is the product of negotiations among the Company Parties and
each of the Consenting Noteholders, and in the enforcement or interpretation
hereof, is to be interpreted in a neutral manner, and any presumption with
regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement, or any portion hereof, shall not
be effective in regard to the interpretation hereof.  The Company Parties and
the Consenting Noteholders were each represented by counsel during the
negotiations and drafting of this Agreement and continue to be represented by
counsel.  

23

 



--------------------------------------------------------------------------------

 

Successors and Assigns; Third Parties

.  This Agreement is intended to bind and inure to the benefit of the Parties
and their respective successors and permitted assigns, as applicable.  There are
no third party beneficiaries under this Agreement, and the rights or obligations
of any Party under this Agreement may not be assigned, delegated, or transferred
to any other Entity except as expressly permitted hereby. 

Notices

.  All notices hereunder shall be deemed given if in writing and delivered, by
electronic mail, courier, or registered or certified mail (return receipt
requested), to the following addresses (or at such other addresses as shall be
specified by like notice):

(a)if to a Company Party, to:

CBL & Associates Properties, Inc.

2030 Hamilton Place Blvd., Suite 500

Chattanooga, Tennessee 37421-6000

Attention:

Stephen Lebovitz, Chief Executive Officer

Jeff Curry, Chief Legal Officer

 

E-mail addresses:  

Stephen.Lebovitz@cblproperties.com

Jeff.Curry@cblproperties.com


with a copy to (which shall not constitute notice):

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Ray C. Schrock, P.C.
Moshe A. Fink

E-mail addresses: ray.schrock@weil.com
moshe.fink@weil.com

 

(b)if to a Consenting Noteholder, as set forth on the signature page for such
Consenting Noteholder to this Agreement, a Transfer Agreement or a Joinder, as
applicable, with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, NY 10036-6745

Attention:  Michael S. Stamer

Meredith A. Lahaie

Daniel G. Walsh

 

24

 



--------------------------------------------------------------------------------

 

Email addresses:mstamer@akingump.com

mlahaie@akingump.com

dwalsh@akingump.com

 

Any notice given by delivery, mail, or courier shall be effective when received.

Enforceability of Agreement

.  Each of the Parties to the extent enforceable waives any right to assert that
the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and
consents hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required.

Waiver

.  If the Restructuring Transactions are not consummated, or if this Agreement
is terminated for any reason, the Parties fully reserve any and all of their
rights and nothing herein shall constitute or be deemed to constitute such
Party’s consent or approval of any chapter 11 plan of reorganization for the
Company Parties or any waiver of any rights such Party may have under any
subordination agreement.  Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may
be entitled under this Agreement.

Specific Performance

.  It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (without the posting of any bond and without proof of
actual damages) as a remedy of any such breach, including an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

Several, Not Joint, Claims

.  Except where otherwise specified, the agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.

Severability and Construction

.  If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this
Agreement for each Party remain valid, binding, and enforceable

13.16.Survival. Notwithstanding (a) any Transfer of any Company Claims in
accordance with Section 8 or (b) the termination of this Agreement in accordance
with its terms, the agreements and obligations of the Parties in Section 11.05,
Section 13 (except for Section 13.23 with respect to fees and expenses incurred
after the termination of this Agreement (other than with respect to fees and
expenses incurred after the termination of this Agreement due to the
consummation of the Plan on the Plan Effective Date)), and the Confidentiality
Agreements shall

25

 



--------------------------------------------------------------------------------

 

survive such Transfer and/or termination and shall continue in full force and
effect for the benefit of the Parties in accordance with the terms hereof and
thereof.

Remedies Cumulative

.  All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at Law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party.

13.18.Capacities of Consenting Noteholders.  Each Consenting Noteholder has
entered into this Agreement on account of all Company Claims that it holds
(directly or through discretionary accounts that it manages or advises) and,
except where otherwise specified in this Agreement, shall take or refrain from
taking all actions that it is obligated to take or refrain from taking under
this Agreement with respect to all such Company Claims; provided, however, that
the foregoing shall not include any Company Claims held by any such Consenting
Noteholder as of the Agreement Effective Date other than Notes Claims; provided,
further, however, that any Person (other than any Consenting Noteholder as of
the Agreement Effective Date and any of its its Affiliates) that becomes a party
hereto as a Consenting Noteholder pursuant to this Agreement following the
Agreement Effective Date agrees that it shall cause its Affiliates that hold
Company Claims (directly or through discretionary accounts that it manages or
advises) to comply with the provisions of this Agreement as if such Affiliate
was a Consenting Noteholder.

13.19.Relationship Among Consenting Noteholders.  

(a)Notwithstanding anything herein to the contrary, the duties and obligations
of the Consenting Noteholders under this Agreement shall be several, not joint,
with respect to each Consenting Noteholder.  None of the Consenting Noteholders
shall have any fiduciary duty, any duty of trust or confidence in any form, or
other duties or responsibilities in any kind or form to each other, any
Consenting Noteholder, any Company Party, or any of the Company Party’s
respective creditors or other stakeholders, and there are no commitments among
or between the Consenting Noteholders as a result of this Agreement or the
transactions contemplated herein or in the Restructuring Term Sheet, in each
case except as expressly set forth in this Agreement.  No Party shall have any
responsibility by virtue of this Agreement for any trading by any other entity,
and it is hereby expressly acknowledged by the Consenting Noteholders, on the
one hand, and the Company Parties, on the other, that they are in privity with
each other and that no Consenting Noteholder is in privity with any other
Consenting Noteholder in connection with this Agreement or any of the
transactions contemplated hereby.  The Consenting Noteholders represent and
warrant that as of the date hereof and for so long as this Agreement remains in
effect, the Consenting Noteholders have no agreement, arrangement, or
understanding with respect to acting together for the purpose of acquiring,
holding, voting, or disposing of any equity securities of the Company
Parties.  No prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement, and each
Consenting Noteholder shall be entitled to independently protect and enforce its
rights, including the rights arising out of this Agreement, and it shall not be
necessary for any other Consenting Noteholder to be joined as an additional
party in any proceeding for such purpose.  Nothing contained in this Agreement,
and no action taken by any Consenting Noteholder pursuant hereto is intended to
constitute the

26

 



--------------------------------------------------------------------------------

 

Consenting Noteholders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that any Consenting Noteholder is
in any way acting in concert or as a member of a “group” with any other
Consenting Noteholder or Consenting Noteholders within the meaning of Rule 13d-5
under the Exchange Act.  For the avoidance of doubt: (1) each Consenting
Noteholder is entering into this Agreement directly with the Company and not
with any other Consenting Noteholder, (2) no other Consenting Noteholder shall
have any right to bring any action against any other Consenting Noteholder with
respect this Agreement (or any breach thereof) and (3) no Consenting Noteholder
shall, nor shall any action taken by a Consenting Noteholder pursuant to this
Agreement, be deemed to be acting in concert or as any group with any other
Consenting Noteholder with respect to the obligations under this Agreement nor
shall this Agreement create a presumption that the Consenting Noteholders are in
any way acting as a group. All rights under this Agreement are separately
granted to each Consenting Noteholder by the Company and vice versa, and the use
of a single document is for the convenience of the Company. The decision to
commit to enter into the transactions contemplated by this Agreement has been
made independently.

(b)The Company Parties understand that the Consenting Noteholders are engaged in
a wide range of financial services and businesses, and, in furtherance of the
foregoing, the Company Parties acknowledge and agree that the obligations set
forth in this Agreement shall only apply to the trading desk(s) and/or business
group(s) of the Consenting Noteholders that principally manage and/or supervise
the Consenting Noteholder’s investment in the Company Parties, and shall not
apply to any other trading desk or business group of the Consenting Noteholder
so long as they are not acting at the direction or for the benefit of such
Consenting Noteholder.

13.20.Email Consents.  Where a written consent, acceptance, approval, or waiver
is required pursuant to or contemplated by this Agreement, pursuant to Section
3.02, Section 12, or otherwise, including a written approval by the Company
Parties or the Required Consenting Noteholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.

13.21.Settlement Discussions.  This Agreement is part of a proposed settlement
of matters that could otherwise be the subject of litigation among the Parties.
Nothing in this Agreement shall be deemed an admission of any kind.  Pursuant to
Federal Rule of Evidence 408, any applicable state rules of evidence and any
other applicable law, foreign or domestic, this Agreement, and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

13.22.Good Faith Cooperation. The Parties shall cooperate with each other in
good faith and shall coordinate their activities (to the extent reasonably
practicable) in respect of all matters concerning the implementation and
consummation of the Restructuring.

13.23.Fees and Expenses.  Regardless of whether the Restructuring Transactions
are consummated, the Company Parties shall within three (3) Business Days of
receipt of an invoice,

27

 



--------------------------------------------------------------------------------

 

pay in cash or reimburse all reasonable and documented fees and out-of-pocket
expenses (regardless of whether such fees and expenses were incurred before or
after the Petition Date) of any advisors, whether retained directly or
indirectly, of the Consenting Noteholders, including: (i) Akin Gump, as legal
counsel to the Consenting Noteholders; (ii) PJT Partners, as the financial
advisor retained on behalf of the Consenting Noteholders; (iii) one local
counsel to the Consenting Noteholders; (iv) any other professionals or advisors
retained by the Consenting Noteholders with the consent of the Company (such
consent not to be unreasonably withheld); and (v) reasonable and documented out
of pocket expenses of individual Consenting Noteholders (including fees and
expenses of external counsel) in amount not to exceed $250,000 in the aggregate
(collectively, the “Consenting Noteholder Fees and Expenses”); provided,
however, that all outstanding invoices of such professionals and advisors shall
be paid in full by the Petition Date.

13.24.Public Disclosure; Confidential Information.  Under no circumstances may
any Party make any public disclosure of any kind that would disclose either: (i)
the holdings of any Consenting Noteholders (including the signature pages
hereto, which shall not be publicly disclosed or filed) or (ii) the identity of
any Consenting Noteholder without the prior written consent of such Consenting
Noteholder or the order of a Bankruptcy Court or other court with competent
jurisdiction, or as may otherwise be required by law.  Any obligations the
Company may have under or in connection with this Agreement to furnish
Confidential Information to a Consenting Noteholder shall be subject to such any
confidentiality agreement in place between the Company and such Consenting
Noteholder.

13.25.Withholding.  The Company Parties shall each be entitled to deduct and
withhold (or cause to be deducted or withheld) from amounts otherwise payable
and deliverable to any Person hereunder such amounts as it is required to deduct
and withhold with respect to the making of the relevant payment under applicable
law.  The Company Parties shall use commercially reasonable efforts to provide
the payment recipient with reasonable advance notice of any withholding that it
intends to make pursuant to this provision, and shall use its commercially
reasonable efforts to cooperate with such payment recipient to minimize any
applicable withholding.  To the extent that amounts are deducted and withheld,
such amounts shall be paid to the appropriate Governmental Authority and treated
for all purposes as having been paid to the Person in respect of which such
deduction and withholding was made.  The Parties agree not to treat the Notes as
a “United States real property interest” within the meaning of section 897(c)(1)
of title 26 of the United States Code and no Party shall take any position
(whether in audits, tax returns, or otherwise) that is inconsistent with the
foregoing treatment unless required to do so by applicable law.

[Remainder of Page Intentionally Blank.]

28

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

Company Parties

 

CBL & ASSOCIATES LIMITED PARTNERSHIP,

By: CBL Holdings I, Inc., its general partner

 

By:       /s/ Farzana Khaleel

Name: Farzana Khaleel

Title: Executive Vice President and

             Chief Financial Officer

 

 

CBL & ASSOCIATES PROPERTIES, INC.,

 

By:       /s/ Farzana Khaleel

Name:  Farzana Khaleel

Title:    Executive Vice President and

             Chief Financial Officer

 




 

[Signature Page to the Restructuring Support Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

Company Parties

 

CBL & Associates Limited Partnership




Page 30

 

--------------------------------------------------------------------------------

 

EXHIBIT B

CBL & Associates Properties, Inc.
Restructuring Term Sheet

August 18, 2020

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
THE BANKRUPTCY CODE.  ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND, IF APPLICABLE, PROVISIONS OF
THE BANKRUPTCY CODE.  THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS AND IS ENTITLED TO PROTECTION PURSUANT TO RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY SIMILAR FEDERAL OR STATE RULE OF
EVIDENCE.  THE TRANSACTIONS DESCRIBED IN THIS TERM SHEET ARE SUBJECT IN ALL
RESPECTS TO, AMONG OTHER THINGS, EXECUTION AND DELIVERY OF DEFINITIVE
DOCUMENTATION AND SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SET FORTH
THEREIN.

NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF
ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED
HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS,
REMEDIES, CLAIMS AND DEFENSES OF THE COMPANY PARTIES AND ANY CREDITOR
PARTY.  THIS TERM SHEET DOES NOT INCLUDE A DESCRIPTION OF ALL OF THE TERMS,
CONDITIONS, AND OTHER PROVISIONS THAT ARE TO BE CONTAINED IN THE DEFINITIVE
DOCUMENTATION, WHICH REMAIN SUBJECT TO DISCUSSION, NEGOTIATION AND
EXECUTION.  EXCEPT AS PROVIDED IN THE RESTRUCTURING SUPPORT AGREEMENT, THIS TERM
SHEET, AND THE TERMS CONTAINED HEREIN, ARE CONFIDENTIAL.

 

Summary Of Principal Terms
Of Proposed Restructuring Transactions

 

This term sheet (the “Term Sheet”) sets forth certain key terms of a proposed
restructuring transaction (the “Transaction”) with respect to the existing debt
and other obligations of CBL & Associates Properties, Inc. and certain of its
affiliates and subsidiaries (collectively, the “Company Parties” or the
“Company”).  This Term Sheet is the “Restructuring Term Sheet” referenced as
Exhibit B in that certain Restructuring Support Agreement, dated as of August
18, 2020 (as the same may be amended, modified or supplemented, the “RSA”), by
and among the Company Parties and the Consenting Noteholders party
thereto.  Capitalized terms used but not otherwise defined in this Term Sheet
shall have the meanings given to such terms in the RSA.  This Term Sheet
supersedes any proposed summary of terms or conditions regarding the subject
matter hereof and dated prior to the date hereof.  Subject to the RSA, the
Transaction will be implemented through pre-packaged or pre-negotiated Chapter
11 Cases pursuant to the Plan.

 

Treatment of Claims and Interests

 

The below summarizes the treatment to be received on or as soon as practicable
after the Plan Effective Date (as defined below) by holders of claims against,
and interests in, the Company pursuant to the Transaction.

 

Administrative, Priority, and Tax Claims

Allowed administrative, priority, and tax claims will be satisfied in full, in
cash, or otherwise receive treatment reasonably acceptable to the Company
Parties and the Required Consenting Noteholders and consistent with the
provisions of section 1129(a)(9) of the Bankruptcy Code.

Page 31

 

--------------------------------------------------------------------------------

 

Bank Claims

On the Plan Effective Date, each holder of an allowed Claim (each a “Bank
Claim”) under that certain Credit Agreement, dated January 30, 2019 (as amended,
restated, amended and restated, replaced, supplemented or otherwise modified
from

time to time) (the “Credit Agreement”), by and among the CBL Limited
Partnership, as borrower, the Company Parties thereto, the lenders from time to
time party thereto (the “Bank Lenders”), and Wells Fargo Bank, National
Association, as administrative agent (“Administrative Agent”) for itself and for
the benefit of the Bank Lenders shall receive either: (a) treatment as is
acceptable to the Company and the Required Consenting Noteholders in a manner
consistent with the Bankruptcy Code, including, but not limited to, section
1129(b) of the Bankruptcy Code; or (b) such treatment as determined by the
Bankruptcy Court.  

Other Secured Claims

Secured Claims (other than Bank Claims) shall be reinstated, unimpaired, or
receive treatment reasonably acceptable to the Company Parties and the Required
Consenting Noteholders.

Notes Claims

On the Plan Effective Date, each holder of an allowed Notes Claim shall receive
its pro rata share of (a) $49.6 million of Cash consideration (such Cash
consideration to be reduced by the amount of any interest payments made by the
Company Parties, if any, during the Agreement Effective Period); (b) $500
million of 10% first-priority secured notes due June 2028 having the terms set
forth on Exhibit 1 hereto (the “New Notes”); and (c) 90% of the common equity in
the reorganized Company (the “New Equity Interests”), subject to dilution by the
Warrants, the Management Incentive Plan (each as defined below) and subsequent
issuances of common equity (including securities or instruments convertible into
common equity) by the Company from time to time after the Plan Effective Date,
as set forth herein.  

To the extent the holders of Bank Claims do not vote to accept the Plan as
class, the treatment of Notes Claims may be modified on terms acceptable to the
Company Parties and the Required Consenting Noteholders and consistent with the
Bankruptcy Code.

Property Level Debt and Guarantee Claims

To the extent that a debtor in the Chapter 11 Cases is a borrower or guarantor
on property level debt, such property level debt and guarantee claims shall be
reinstated, unimpaired, or receive treatment acceptable to the Required
Consenting Noteholders and the Company Parties.2  

General Unsecured Claims

Unsecured Claims other than Notes Claims shall receive treatment reasonably
acceptable to the Company Parties and the Required Consenting Noteholders.

Intercompany Claims and Company Interests

Intercompany claims and Company Interests shall be reinstated, unimpaired,
compromised, or cancelled, at the election of the Company and the Required
Consenting Noteholders such that intercompany claims and Company Interests are
treated in a tax-efficient manner.

 

2

The entities to be debtors in the Chapter 11 Cases shall be reasonably
acceptable to the Company Parties and Required Consenting Noteholders.

3

Percentage of New Equity Interests for existing preferred and common
shareholders to total 10%.  Company to determine equity splits in consultation
with the Required Consenting Noteholders.

Page 32

 

--------------------------------------------------------------------------------

 

Preferred Equity Interests

If holders of Preferred Equity Interests vote to accept the Plan as a class,
each holder of an allowed Preferred Equity Interest shall receive its pro rata
share of [TBD]3% of the New Equity Interests and [TBD]% of the Warrants (as
defined below), which New Equity Interests shall be subject to dilution by the
Warrants, the Management Incentive Plan and subsequent issuances of common stock
(including securities or instruments convertible into common equity) by the
Company from time to time after the Plan Effective Date, as set forth herein.  
If holders of Preferred Equity

Interests vote to reject the Plan as a class, holders of Preferred Equity
Interests shall receive no recovery under the Plan.

Cash out option for preferred shares in the amount of $5 million and on terms
reasonably acceptable to the Company Parties and Required Consenting
Noteholders.

Common Equity Interests and Special Common Units

If holders of Common Equity Interests and limited partnership units of CBL &
Associates Limited Partnership designated as special common units (the “Special
Common Units”) vote to accept the Plan as a class, each holder of existing
Common Equity Interests and Special Common Units shall receive its pro rata
share of [TBD] % of the New Equity Interests and [TBD]% of the Warrants (as
defined below) on terms and conditions consistent with the term sheet attached
hereto as Exhibit 2 (the “Warrants”), which New Equity Interests shall be
subject to dilution by the Warrants and the Management Incentive Plan and
subsequent issuances of common stock (including securities or instruments
convertible into common stock) by the Company from time to time after the Plan
Effective Date.  If holders of Common Equity Interests and Special Common Units
vote to reject the Plan as a class, holders of Common Equity Interests and
Special Common Units shall receive no recovery under the Plan.  

Modifications to Treatment of Claims

To the extent that any Claims or Interests are required or permitted to share in
the consideration provided to the holders of Notes Claims as set forth in this
Term Sheet, the treatment of Notes Claims and other Claims and Interests may be
modified on terms acceptable to the Company Parties and the Required Consenting
Noteholders and consistent with the Bankruptcy Code.  

 

Other Terms of The Transaction

Corporate Governance

The terms and conditions of the new corporate governance documents of the
reorganized Company (including the bylaws and certificates of incorporation or
similar documents, among other governance documents of each of the Company
Parties, collectively, the “Corporate Governance Documents”), as well as the
structure and other governance matters, shall be acceptable to and determined by
the Required Consenting Noteholders in their sole discretion; provided that the
Required Consenting Noteholders will consult with the Company Parties regarding
such Corporate Governance Documents, provided further that nothing in the
Corporate Governance Documents shall adversely impact the economic recovery of
the holders of Preferred Equity Interests, Common Equity Interests, or Special
Common Units as set forth in this Term Sheet.

Board of Directors

The initial board or other governing body of the reorganized Company (the “New
Board”) shall consist of seven (7) members in total, which shall include the
current Chief Executive Officer, five (5) members selected by the Required
Consenting Noteholders and one (1) member selected by the Company Parties and
reasonably acceptable to the Required Consenting Noteholders (it being
understood that Charles Lebovitz is acceptable to the Required Consenting
Noteholders).  The Required Consenting Noteholders agree to consult with the
Company Parties regarding the selection of the five (5) members with the
understanding that the selection of such members shall be in the sole discretion
of the Required Consenting Noteholders.

Page 33

 

--------------------------------------------------------------------------------

 

Management Incentive Plan

On or after the Plan Effective Date, the reorganized Company shall adopt a
management incentive plan (the “Management Incentive Plan”) which shall provide
for the grant of up to 10% of the New Equity Interests (or warrants or options
to purchase New Equity Interests or other equity-linked interests) on a fully
diluted basis to certain members of management of the reorganized Company.  The
form, allocation and any limitations on the Management Incentive Plan shall be
determined by the New Board (or a committee thereof).

Releases & Exculpation

To the maximum extent permitted by applicable law, the Plan and the Confirmation
Order will contain customary mutual releases and other exculpatory provisions in
favor of the Company, the Consenting Noteholders, the indenture trustees for the
Notes, the holders of existing Preferred Equity Interests that provide a
release, the holders of existing Common Equity Interests and Special Common
Units that provide a release, and each of their respective current and former
affiliates, subsidiaries, members, professionals, advisors, employees,
directors, and officers, in their respective capacities as such.  Such release
and exculpation shall include, without limitation, any and all claims,
obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, including any derivative
claims and avoidance actions, of the Company, whether known or unknown, foreseen
or unforeseen, existing or hereinafter arising, in law, equity, or otherwise,
that the Company would have been legally entitled to assert in its own right
(whether individually or collectively), or on behalf of the holder of any claim
or equity interest (whether individually or collectively) or other entity, based
in whole or in part upon any act or omission, transaction, or other occurrence
or circumstances existing or taking place at any time prior to or on the Plan
Effective Date arising from or related in any way in whole or in part to the
Company, the Notes, the Chapter 11 Cases, the purchase, sale, or rescission of
the purchase or sale of any security of the Company, the subject matter of, or
the transactions or events giving rise to, any claim or equity interest that is
affected by the Transaction or treated in the Plan, or the negotiation,
formulation, or preparation of the Definitive Documentation or related
agreements, instruments, or other documents, in each case other than claims,
actions, or liabilities arising out of or relating to any act or omission that
constitutes willful misconduct, actual fraud, or gross negligence as determined
by final order of a court of competent jurisdiction.  To the maximum extent
permitted by applicable law, any such releases shall bind holders of Notes
Claims, all parties whose Claims are unimpaired under the Plan, all parties who
affirmatively agree or vote to accept the Plan, those parties who abstain from
voting on the Plan if they fail to opt-out of the releases, and those parties
that vote to reject the Plan unless they opt-out of the releases.

Injunction & Discharge

The Plan and Confirmation Order will contain customary injunction and discharge
provisions.

Cancellation of Instruments, Certificates, and Other Documents

On the Plan Effective Date and immediately prior to or concurrent with the
distributions contemplated in this Term Sheet, except to the extent otherwise
provided herein or in the Definitive Documentation, all instruments,
certificates, and other documents evidencing debt of or equity interests in the
Company shall be cancelled, and the obligations of the Company thereunder, or in
any way related thereto, shall be discharged.

Page 34

 

--------------------------------------------------------------------------------

 

Assumption and Rejection of Executory Contracts and Unexpired Leases

The executory contracts and unexpired leases that shall be assumed, assumed and
assigned, or rejected in the Chapter 11 Cases shall be reasonably acceptable to
the Company Parties and the Required Consenting Noteholders, provided that the
Company Parties and the Required Consenting Noteholders shall work in good faith

following the execution of the RSA and prior to the commencement of the Chapter
11 Cases to determine which employment agreements (and any modification to such
employment agreements, including, without limitation, modifications to the terms
of any retention or incentive arrangements for senior executives of the Company
as requested by the Required Consenting Noteholders) shall be assumed pursuant
to the Plan.    

Employee Compensation and Benefit Programs

All employment agreements and severance policies, and all employment,
compensation and benefit plans, policies, and programs of the Company applicable
to any of its employees and retirees, including, without limitation, all
workers’ compensation programs, savings plans, retirement plans, deferred
compensation plans, SERP plans, healthcare plans, disability plans, severance
benefit plans, incentive plans, life and accidental death and dismemberment
insurance plans, shall be treated under the Plan in a manner acceptable to the
Required Consenting Noteholders, provided that the assumption of the Company’s
key employee retention program for “Tier 2” non-executive employees in an amount
not to exceed $5 million in the aggregate shall be deemed acceptable to the
Required Consenting Noteholders.  

Tax Issues

As reasonably determined by the Company Parties and the Required Consenting
Noteholders, upon emergence from the Chapter 11 Cases, the Reorganized Debtor
may be structured as a real estate investment trust (“REIT”) and the Transaction
shall, subject to the terms and conditions of the RSA, be structured to achieve
a tax-efficient structure, in a manner reasonably acceptable to the Company
Parties and the Required Consenting Noteholders.

Exemption from SEC Registration

The issuance of all securities in connection with the Plan, including the New
Notes, the New Equity Interests, and the Warrants (including any securities
issuable upon the exercise of the Warrants), will be exempt from registration
with the U.S. Securities and Exchange Commission under section 1145 of the
Bankruptcy Code.

Registration Rights

The Company shall enter into a registration rights agreement with each of the
Consenting Noteholders (unless such Consenting Noteholder opts out) relating to
the registration of the resale of the New Equity Interests, and to the extent
the reorganized Company is not public post-emergence, shall be post-IPO
registration rights. The registration rights agreement shall contain customary
terms and conditions, including provisions with respect to demand rights,
piggyback rights, shelf rights (including as to minimum ownership requirements),
and blackout periods and shall be reasonably acceptable to the Company and
Required Consenting Noteholders.  Other registration rights and terms to be
determined by the Required Consenting Noteholders, which shall be reasonably
acceptable to the Company.

SEC Reporting and Stock Exchange Listing

As reasonably determined by the Company Parties and the Required Consenting
Noteholders, upon emergence from the Chapter 11 Cases, the New Equity Interests
and the Warrants to be issued by the Company on the Plan Effective Date may be
listed on the New York Stock Exchange, (“NYSE”), or NASDAQ, either by retaining
or succeeding to the Company’s existing NYSE listing or otherwise, so long as
the Company is able to satisfy the initial listing requirements of the NYSE or
NASDAQ, or such alternative exchange as the Company Parties and the Required
Consenting Noteholders reasonably determine if the Company is not able to
satisfy the initial listing requirements of the NYSE or NASDAQ.

Page 35

 

--------------------------------------------------------------------------------

 

D&O Liability Insurance Policies, Tail Policies, and Indemnification

The Company shall purchase a tail policy providing for coverage for current or
former directors, managers, and officers of the Company prior to the Petition
Date on market terms with coverage in the amount of up to $70 million.  The
Company shall implement a new D&O insurance policy for directors, managers, and
officers of the reorganized Company from and after the Plan Effective Date on
terms and conditions acceptable to the Company Parties and the Required
Consenting Noteholders.  Any indemnification obligations (whether in by-laws,
certificate of formation or incorporation, board resolutions, employment
contracts, or otherwise) to be assumed pursuant to the Plan shall be on terms
and conditions reasonably acceptable to the Company Parties and the Required
Consenting Noteholders.

Plan Effective Date

The date on which the Transaction shall be fully consummated in accordance with
the terms and conditions of the Definitive Documentation, which shall be the
effective date of the Plan (the “Plan Effective Date”).

Conditions to the Plan Effective Date

The Plan Effective Date shall be subject to the following conditions precedent,
some of which may be waived in writing by agreement of the Company and the
Required Consenting Noteholders, subject to the consent rights provided for in
the RSA:

(i)the Definitive Documentation (as applicable) shall be in form and substance
consistent with this Term Sheet and the RSA and such documents shall be
reasonably acceptable to the Company Parties and the Required Consenting
Noteholders unless this Term Sheet or the RSA provide otherwise;

(ii)the Bankruptcy Court shall have entered an order confirming the Plan in form
and substance consistent with this Term Sheet and the RSA, such order shall
otherwise be reasonably acceptable to the Company Parties and the Required
Consenting Noteholders, and such order shall be a Final Order;

(iii)all of the schedules, documents, supplements, and exhibits to the Plan and
Disclosure Statement shall be in form and substance consistent with this Term
Sheet and the RSA and such documents shall be reasonably acceptable to the
Company Parties and the Required Consenting Noteholders unless this Term Sheet
or the RSA provide otherwise;

(iv)all fees and expenses of the professionals and advisors to the ad hoc group
of Consenting Noteholders (and out of pocket expenses of individual Consenting
Noteholders up to the cap set forth herein) shall be paid in full;

(v)the RSA shall be in full force and effect; and

(vi)all governmental approvals and consents that are legally required for the
consummation of the Transaction shall have been obtained, not be subject to
unfulfilled conditions, and be in full force and effect

Page 36

 

--------------------------------------------------------------------------------

 

Fees and Expenses of the Consenting Noteholders

As a condition to the occurrence of the Plan Effective Date, the Company shall
pay or reimburse all reasonable and documented fees and out-of-pocket expenses
(regardless of whether such fees and expenses were incurred before or after the
Petition Date) of the Consenting Noteholders, which shall include the
following:  (a) Akin Gump Strauss Hauer & Feld LLP, as counsel to the ad hoc
group of Consenting Noteholders; (b) one local counsel to the ad hoc group of
Consenting Noteholders; (c) PJT Partners LP, as the financial advisor retained
by the Consenting Noteholders; (d) any other professionals or advisors retained
by the Consenting Noteholders with the consent of the Company (such consent not
to be unreasonably withheld); and (e) reasonable and documented out of pocket
expenses of individual Consenting Noteholders (including fees and expenses of
external counsel) in amount not to exceed $250,000 in the aggregate; provided,
however,

that all outstanding invoices of the Consenting Noteholders professionals and
advisors shall be paid in full immediately prior to the Petition Date.

Milestones

(a)No later than October 1, 2020, the Company Parties shall commence the Chapter
11 Cases.

(b)No later than 3 Business days after the Petition Date, the Company Parties
shall have filed the Plan and a motion seeking approval of the Disclosure
Statement.

(c)No later than 3 Business days after the Petition Date, the Bankruptcy Court
shall have entered an interim order approving use of cash collateral.  

(d)No later than 60 days after the Petition Date, the Bankruptcy Court shall
have entered a final order approving use of cash collateral.

(e)No later than 85 days after the Petition Date, the Bankruptcy Court shall
have entered an order approving the Disclosure Statement.

(f)No later than 165 days after the Petition Date, the Bankruptcy Court shall
have entered the Confirmation Order.

(g)No later than 195 days after the Petition Date, the Plan Effective Date shall
have occurred.

 

Page 37

 

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

Terms of New Notes

 

 

•

Interest rate of 10% per annum payable in cash

 

•

Maturity of June 2028

 

•

Liens on unencumbered properties, priority guarantees from certain entities
(including to-be-formed intermediate holdcos of entities holding encumbered
properties and joint ventures of the Company), and equity pledges of certain
entities (including to-be-formed intermediate holdcos of entities holding
encumbered properties and joint ventures of the Company) as set forth on
Schedule 1.

 

o

Baskets to remove collateral TBD, and based upon release prices to be negotiated

 

•

Asset sale provision allowing for 102% paydown

 

•

Except for pledges of equity interests not otherwise listed on Schedule 1 to the
extent such equity pledges would be prohibited by any non-recourse loan
document, CMBS loan document, construction loan document, joint venture document
or other document related to the foregoing (collectively, the “Restrictive
Documents”, which, for the avoidance of doubt, shall not include the Credit
Agreement or related documents), in each case, remaining in effect post Plan
Effective Date, liens on all other unencumbered assets not otherwise identified
on Schedule 1 except as consented to by the Required Consenting Noteholders,
provided that the Company Parties shall not transfer unencumbered assets to or
from entities that are party to a Restrictive Document outside the ordinary
course of business.    

 

•

Except, solely in the case of direct or indirect subsidiaries of CBL &
Associates Limited Partnership that are directly party to Restrictive Documents
remaining in effect post Plan Effective Date, to the extent otherwise prohibited
by such Restrictive Document remaining in effect post Plan Effective Date, liens
on cash, cash equivalents, and treasuries except as consented to by the Required
Consenting Noteholders, provided that the Company Parties shall not transfer
cash, cash equivalents, or treasuries to or from entities that are party to a
Restrictive Document outside the ordinary course of business.  

 

•

Full parent guaranty

 

•

Incurrence test for Total Debt/Total Assets (excludes outparcels)

 

•

Ability to form joint ventures with contributed land from collateral so long as
joint ventures remain as credit support

 

•

105% call protection for the first 18 months, no call for the next 3 years, 105%
for the next year, and 102.5% for the next year

 

•

Bankruptcy make-whole

 

•

Other terms (including covenants) to be agreed between the Required Consenting
Noteholders and the Company  


 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit 2

 

Warrant Term Sheet

 

Shares Represented

Three series of Warrants exercisable for 20% (in the aggregate calculated as of
the Plan Effective Date and including any shares issuable upon exercise of the
Warrants) of the New Equity Interests exercisable solely for cash, subject to
dilution on account of the Management Incentive Plan and future issuances of New
Equity Interests by the Company from time to time after the Plan Effective Date.

Strike Price (cash only)

Series A:  Total equity value that implies 80% recovery of outstanding principal
to holders of the Notes Claims plus accrued interest through July 31, 2020.

Series B:  Total equity value that implies 95% recovery of outstanding principal
to holders of the Notes Claims plus accrued interest through July 31, 2020.

Series C:  Total equity value that implies 110% recovery of outstanding
principal to holders of the Notes Claims plus accrued interest through July 31,
2020.

Scheduled Maturity Date

Series A:  Three (3) years from the Plan Effective Date

Series B:  Four (4) years from the Plan Effective Date

Series C:  Five (5) years from the Plan Effective Date

Springing Maturity Date

Warrants, if unexercised, will automatically terminate on the 15th day after the
applicable series of Warrants has traded at a 35% premium to their strike price
for 90 consecutive days. On the day after such a price is achieved (the “Warrant
Trigger Date,” which may be a different Warrant Trigger Date with respect to
each series of Warrants), the Company shall publicly disclose the occurrence of
such event, along with the stated Springing Maturity Date for any unexercised
Warrants.

Other Terms

Other terms to be agreed between the Required Consenting Noteholders and the
Company.

 

 

 

•




 

 

 

 

 



--------------------------------------------------------------------------------

 

Schedule 1

Collateral and Credit Support for New Notes

1.

The New Notes will be secured by a first priority lien on the following
properties, which shall be evidenced by mortgages recorded in the applicable
recording offices, and a pledge of the equity of the entity that owns the
following properties:

Certain Mall Assets

 

•

Alamance Crossing – West

 

•

Brookfield Square

 

•

Dakota Square

 

•

Eastland Mall

 

•

Harford Mall

 

•

Laurel Park Place

 

•

Meridian Mall

 

•

Mid Rivers Mall

 

•

Monroeville Mall

 

•

Monroeville Mall - Anchor

 

•

Monroeville Mall - CBL/Monroeville LP

 

•

Monroeville Mall - District

 

•

Northpark Mall

 

•

Old Hickory Mall

 

•

Parkway Place

 

•

South County Center

 

•

Southaven Towne Center

 

•

Southaven Towne Center - Self Development

 

•

St. Clair Square

 

•

Stroud Mall

 

•

Valley View Mall

 

•

York Galleria

 

•

York Galleria - Sears Redevelopment

 

Certain Associated Centers & Other Properties

 

•

840 Greenbrier Circle

 

•

Coolsprings Crossing

 

•

Courtyard at Hickory Hollow

 

•

Frontier Square

 

•

Gunbarrel Point

 

•

Harford Mall - Annex

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

•

Monroeville Mall - Annex @ Monroeville

 

•

Pearland Town Center – Residences

 

•

Shoppes @ St. Clair

 

•

Sunrise Commons

 

•

West Town Crossing

 

•

WestGate Crossing

 

2.

The New Notes will have a priority guaranty from the CBL member in the joint
venture that owns the following properties and will be secured by a pledge of
the CBL member’s interest in such joint venture. To the extent CBL Limited
Partnership is a direct member of the joint venture, the Company will use
reasonable efforts to seek consent to place an intermediate holding company as
the new CBL member in the joint venture, which will give a priority guaranty and
use reasonable efforts to seek consent to pledge the CBL interest in the joint
venture.

Joint Venture Properties

 

 

•

CBL Center – Phase I and II

 

•

Hamilton Corner

 

•

Hamilton Corner – AAA Parcel

 

•

Hamilton Place – ALOFT Hotel4

 

•

Hamilton Place and OP

 

•

Hamilton Place – Regal Cinema

 

•

Governor’s Square Plaza

 

•

Governor’s Square

 

•

The Shoppes at Hamilton Place

 

•

The Terrace

 

3.

The New Notes will (i) include a restriction on mortgaging the following
properties to the extent such property is wholly owned directly or indirectly by
CBL Limited Partnership, except (a) in connection with a refinancing of an
existing mortgage loan currently encumbering an applicable property as of the
date hereof in an amount no greater than the loan being refinanced (plus
customary interest and refinancing costs) and (b) if the Company reinvests the
proceeds of a financing or pays down the New Notes as set forth below, (ii) have
a priority guarantee (1) to the extent such property is owned by a joint
venture, from an intermediate holding company that directly owns the entity that
holds the interest in the joint venture entity that directly or indirectly owns
the following properties, or (2) to the extent such property is wholly owned
indirectly by CBL Limited Partnership, from an intermediate holding company that
directly owns

 

4

Notwithstanding the introductory paragraph to this section 2, the Company shall
only be required to use commercially reasonable efforts to obtain consent from
the joint venture partner for a pledge of the equity by CBL Limited Partnership
of the property owning entity. For the avoidance of doubt, the Company shall not
be required to seek consent from the lender to obtain a guaranty from an
intermediate holding company.

 

 

 

 

 



--------------------------------------------------------------------------------

 

the entity that owns the following properties (except to the extent an existing
intermediate holding company cannot give a priority guaranty, an intermediate
holding company will be inserted as close as possible above the property-owning
entity as may be permitted and such entity will give a priority guarantee), and
(iii) will be secured by a pledge of the equity of such intermediate holding
company:

 

•

Kentucky Oaks Mall

 

•

Outlet Shoppes of the Bluegrass – OP Tract 8

 

•

Pavilion at Port Orange West JV – Apts

 

Outparcels (The Company shall be allowed to reinvest proceeds from the sale or
financing of such properties into the properties set forth herein which are
mortgaged (other than section 5 below) or whose equity is pledged as collateral
for the New Notes, or to use such proceeds to pay down the New Notes, subject to
customary terms to be agreed by the Required Consenting Noteholders.)

 

•

Brookfield Square - Lifestyle Center

 

•

Coolsprings Crossing - (Parcel(s) in Main Project)

 

•

Cross Creek - Sears - (Parcel(s) in Main Project)

 

•

Dakota Square - (Parcel(s) in Main Project)

 

•

Dakota Square – Mgmt GL Parcels

 

•

East Towne Mall - Outparcel

 

•

East Towne Mall - Parcel

 

•

EastGate Mall - Self Development

 

•

EastGate Mall - Shops at Eastgate

 

•

Eastland Mall - (Parcel(s) in Main Project)

 

•

Hamilton Place - Sears - (Parcel(s) in Main Project)

 

•

Hanes Mall - Restaurants

 

•

Jefferson Mall -Self Development

 

•

Kirkwood Mall – Mgmt GL

 

•

Parcels Laurel Park Mall - (Parcel(s) in Main Project)

 

•

Layton Hills Mall - Mgmt GL Parcels

 

•

Layton Hills Mall - Outparcel II

 

•

Mall Del Norte – Mgmt GL Parcels

 

•

Mall Del Norte TX Outparcel

 

•

Mayfaire Town Center – Mgmt GL Parcels

 

•

Meridian Mall - (Parcel(s) in Main Project)

 

•

Mid Rivers Mall - (Parcel(s) in Main Project)

 

•

Monroeville Mall - (Parcel(s) in Main Project)

 

•

Northgate Mall - Outparcel

 

•

Northgate Mall Sears TBA- Outparcels

 

•

Northpark Mall - (Parcel(s) in Main Project)

 

•

Northpark Mall – Mgmt GL Parcels

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

•

Parkdale Mall - Corner (Self Dev. Tract 4/Pad B)

 

•

Parkdale Mall - Mgmt GL Parcels

 

•

Pearland Town Center – Mgmt GL Parcels

 

•

Pearland Town Center - Outparcel TX Land LLC

 

•

Pearland Town Center - Self Development (Parcel 8)

 

•

Post Oak Mall – Mgmt GL Parcels

 

•

South County Center - (Parcel(s) in Main Project)

 

•

South County Center – Mgmt GL Parcels

 

•

Southaven Towne Center - (Parcel(s) in Main Project)

 

•

Southpark Mall - Dick's Sporting Good

 

•

St. Clair Square - (Parcel(s) in Main Project)

 

•

The Landing at Arbor Place - (Parcel(s) in Main Project)

 

•

The Plaza at Fayette - (Parcel(s) in Main Project)

 

•

Valley View Mall - (Parcel(s) in Main Project)

 

•

Volusia Mall - Restaurant Village

 

•

West Towne Crossing - (Parcel(s) in Main Project)

 

•

West Towne Mall - Restaurant District

 

•

York Galleria - (Parcel(s) in Main Project)

 

4.

The New Notes will (i) include a restriction on mortgaging the following
properties to the extent such property is wholly owned directly or indirectly by
CBL Limited Partnership, except in connection with a refinancing of an existing
mortgage loan currently encumbering an applicable property as of the date hereof
in an amount no greater than the loan being refinanced (plus customary interest
and refinancing costs), and (ii) will have a priority guarantee (1) to the
extent such property is owned by a joint venture, from an intermediate holding
company that directly owns the entity that holds the interest in the joint
venture entity that directly or indirectly owns the following properties, or (2)
to the extent such property is wholly owned indirectly by CBL Limited
Partnership, from an intermediate holding company that directly owns the entity
that owns the following properties. To the extent an existing intermediate
holding company cannot give a priority guaranty, an intermediate holding company
will be inserted as close as possible above the property-owning entity as may be
permitted and such entity will give a priority guarantee:

Joint Venture Properties

Malls

 

•

Coastal Grand Mall and District

 

•

Coastal Grand Mall – Dick’s Sporting Goods

 

•

Coastal Grand OP

 

•

CoolSprings Galleria

 

•

Coolsprings Macy's Outparcel - Red Robin

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

•

Friendly Center – Belk

 

•

Friendly Shopping Center

 

•

Northgate Mall - JCP

 

•

Oak Park Mall

 

•

Outlet Shoppes at Atlanta

 

•

Outlet Shoppes at Atlanta - Outparcels

 

•

Outlet Shoppes at Atlanta - Parcel

 

•

Outlet Shoppes at Atlanta – Tract 1B

 

•

Outlet Shoppes at El Paso - OP

 

•

Outlet Shoppes at El Paso - OP II

 

•

Outlet Shoppes at El Paso - .2763 Acre Tract

 

•

Outlet Shoppes at EL Paso - Phase I and II

 

•

Outlet Shoppes at Gettysburg Phase I

 

•

Outlet Shoppes at Gettysburg Phase II

 

•

Outlet Shoppes at Laredo

 

•

Outlet Shoppes of the Bluegrass

 

•

Outlet Shoppes of the Bluegrass - OP

 

•

Outlet Shoppes of the Bluegrass - Phase II

 

•

Outlet Shoppes of the Bluegrass – OP Tract 11

 

•

Shops at Friendly Center – Phase I and II

 

•

West County Center

 

Associated Centers

 

•

Coastal Grand Outparcel

 

•

Hamilton Crossing and Expansion5

 

•

York Town Center

 

•

York Town Center - Pier One

 

Community Centers

 

•

Ambassador Town Center

 

•

Fremaux Town Center Phase I and II

 

•

Hammock Landing - Phase I

 

•

Hammock Landing - Phase II

 

•

Pavilion @ Port Orange - Phase I

 

•

Promenade at D'lberville

 

•

Shoppes at Eagle Point

 

Storage

 

•

Eastgate Mall - Self-Storage

 

5

The Company will use commercially reasonable efforts to obtain consent to place
an intermediate holding company as the new CBL member in the joint venture,
which will give a priority guaranty.

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

•

Hamilton Place - Self Storage

 

•

Mid Rivers - Self Storage

 

•

Parkdale Mall - Self Storage

 

Other Encumbered Properties

Malls

 

•

Alamance Crossing - East

 

•

Asheville Mall

 

•

Brookfield Square - Sears and Street Shops

 

•

Burnsville Center & Dick’s Sporting Goods

 

•

Cross Creek Mall

 

•

Eastgate Mall

 

•

Fayette Mall

 

•

Jefferson Mall

 

•

Northwoods Mall

 

•

Parkdale Mall and Crossing

 

•

Parkdale Mall and Crossing - Lifeway Christian Redevelopment

 

•

Southpark Mall

 

•

Volusia Mall

 

•

WestGate Mall

 

 

5.

The New Notes will be secured by a first priority lien on the following
properties, which shall be evidenced by mortgages recorded in the applicable
recording offices (unless otherwise consented to by the Required Consenting
Noteholders in their reasonable discretion, in which case the New Notes will
include a restriction on mortgaging the following properties to the extent such
property is wholly owned directly or indirectly by CBL Limited Partnership) and
a pledge of the equity of the entity that owns the following properties,
provided that the following properties will be released at the request of the
New Board, subject to certain customary conditions (and there shall not be any
release prices).

 

Malls

 

•

Cross Creek Mall - Sears

 

•

EastGate Mall - Sears

 

•

Eastland Mall - Macy's

 

•

Fayette Mall - Sears Renovation

 

•

Hamilton Place - Sears

 

•

Jefferson Mall - Macy's / Round 1

 

•

Jefferson Mall - Sears

 

•

Parkdale Mall - Macy's

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

•

Volusia - Sears TBA

 

Associated Centers

 

•

The Landing at Arbor Place

 

•

The Plaza at Fayette

 

•

The Plaza at Fayette – Johnny Carino’s Redevelopment

 

Land

 

•

Alamance Crossing - OP

 

•

Alamance Crossing – Utility Mgmt

 

•

Arbor Place - APWM, LLC

 

•

Arbor Place - OP

 

•

Chapel Hill Land

 

•

Citadel Mall - OP

 

•

Gulf Coast Galleria

 

•

Gulf Coast Town Center - Peripheral IV - Land

 

•

Gulf Coast Town Center -  Phase III - Land

 

•

Hamilton Place – Lebcon (Land)6

 

•

Hickory Point Mall - OP

 

•

Imperial Valley Commons - Kohl's and Land

 

•

Imperial Valley Mall - OP

 

•

Jacksonville Regal Cinema Mgt

 

•

Meridian Mall - Land E. Lansing

 

•

Meridian Mall - Township Property

 

•

Statesboro – Land7

 

•

Sunrise Mall - Excess Land

 

•

The Landing at Arbor Place - OP

 

•

Walden Park – Land

 

 

 

6

The Company will use commercially reasonable efforts to obtain consent from the
joint venture partner to grant a pledge of the equity, but shall not be required
to provide a first priority lien on the property.

7

The Company will use commercially reasonable efforts to obtain consent from the
joint venture partner to grant a pledge of the equity, but shall not be required
to provide a first priority lien on the property.

 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit C

Form of Transfer Agreement

The undersigned (the “Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),8 by and among CBL & Associates Properties, Inc. and its affiliates
and subsidiaries bound thereto and the Consenting Noteholders, including the
transferor to the Transferee of any Company Claims (each such transferor, a
“Transferor”), and agrees to be bound by the terms and conditions thereof to the
extent the Transferor was thereby bound, and shall be deemed a “Consenting
Noteholder” under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of this transfer agreement, including the agreement to be bound by
the vote of the Transferor if such vote was cast before the effectiveness of the
Transfer discussed herein.

 

Date Executed:

______________________________________

Name:

Title:

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

2023 Notes

 

2024 Notes

 

2026 Notes

 

Bank Claims

 

 




 

8

Capitalized terms used but not otherwise defined herein shall having the meaning
ascribed to such terms in the Agreement.

 

 

 

 

 



--------------------------------------------------------------------------------

 

Exhibit D

Form of Joinder Agreement

The undersigned (the “Joining Noteholder”) hereby acknowledges that it has read
and understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),9 by and among CBL & Associates Properties, Inc. and its affiliates
and subsidiaries bound thereto and the Consenting Noteholders, and agrees to be
bound by the terms and conditions thereof, and shall be deemed a “Consenting
Noteholder” under the terms of the Agreement.

 

The Joining Noteholder specifically agrees to be bound by the terms and
conditions of the Agreement and makes all representations and warranties
contained therein as of the date of this joinder.

 

Date Executed:

______________________________________

Name:

Title:

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

2023 Notes

 

2024 Notes

 

2026 Notes

 

Bank Claims

 

 

 

 

9

Capitalized terms used but not otherwise defined herein shall having the meaning
ascribed to such terms in the Agreement.

 

 

 

 

 

